
	

113 S75 IS: For the relief of Ibrahim Parlak.
U.S. Senate
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		VI
		113th CONGRESS
		1st Session
		S. 75
		IN THE SENATE OF THE UNITED STATES
		
			January 23
			 (legislative day, January 3), 2013
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Ibrahim Parlak.
	
	
		1.Adjustment of status
			(a)In
			 generalNotwithstanding any other provision of law, for the
			 purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.),
			 Ibrahim Parlak shall be deemed to have been lawfully admitted to, and remained
			 in, the United States, and shall be eligible for adjustment of status to that
			 of an alien lawfully admitted for permanent residence under section 245 of the
			 Immigration and Nationality Act (8 U.S.C. 1255) upon filing an application for
			 such adjustment of status.
			(b)Application and
			 payment of feesSubsection (a) shall apply only if the
			 application for adjustment of status is filed with appropriate fees not later
			 than 2 years after the date of the enactment of this Act.
			(c)Reduction of
			 immigrant visa numbersUpon the granting of permanent resident
			 status to Ibrahim Parlak, the Secretary of State shall instruct the proper
			 officer to reduce by 1, during the current or next following fiscal year, the
			 total number of immigrant visas that are made available to natives of the
			 country of the birth of Ibrahim Parlak under section 202(a)(2) of the
			 Immigration and Nationality Act (8 U.S.C. 1152(a)(2)).
			
